Citation Nr: 1104927	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 2, 2001, 
for the granting of service connection for pleuritis, the 
residuals of abscess, and the residuals of a left lower lobectomy 
with resection of the left fourth rib.

2.  Entitlement to an effective date earlier than March 24, 2003, 
for the assignment of a 60 percent disability evaluation for 
pleuritis, the residuals of abscess, and the residuals of a left 
lower lobectomy with resection of the left fourth rib.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from January 1947 to 
August 1947 and from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran submitted a claim for entitlement to service 
connection for a lung disability shortly after he was discharged 
from service in 1953.

2.  In an August 1955 decision, the denied service connection for 
pleuritis, the residuals of abscess, and the residuals of a left 
lower lobectomy with resection of the left fourth rib.

3.  On March 2, 2001, the Veteran submitted to VA an application 
to reopen a claim of service connection for pleuritis, the 
residuals of abscess, and the residuals of a left lower lobectomy 
with resection of the left fourth rib.  

4.  In an August 2002 rating decision, the RO reopened the 
Veteran's claim, granted service connection for a lung 
disability, and assigned a 30 percent rating, effective date of 
March 2, 2001.  

5.  In August 2002, the Veteran filed a Notice of Disagreement 
challenging the effective date assigned by the RO for the grant 
of service connection for lung disability. 

6.  In a signed March 2003 statement, the Veteran withdrew his 
appeal challenging the effective date of service connection for 
lung disability and instead filed a motion to revise the August 
1955 Board decision on the grounds of clear and unmistakable 
error (CUE).

7.  On March 24, 2003, the Veteran submitted a claim for an 
increased evaluation for his service-connected lung disability.  
Prior to that date, neither a formal nor an informal claim for 
benefits for an increased evaluation had not been presented.

8.  Prior to March 24, 2003, it was not factually ascertainable 
that the Veteran's lung disability produced demonstrable 
manifestations such that a higher rating could be assigned.


CONCLUSIONS OF LAW

1.  An effective dater earlier than March 2, 2001, for the 
granting of service connection for pleuritis, the residuals of 
abscess, and the residuals of a left lower lobectomy with 
resection of the left fourth rib is not a cognizable claim under 
the law.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 
3.400 (2010).

2.  An effective date earlier than March 24, 2003, for the 
assignment of a schedular rating greater than 30 percent for 
pleuritis, the residuals of abscess, and the residuals of a left 
lower lobectomy with resection of the left fourth rib, is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 
3.400, 4.132, Diagnostic Code 6844 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).

As reported above, the Veteran was on active duty from January 
1947 to August of that same year, and from February 1951 to 
February 1953.  The record indicates that shortly after the 
Veteran went on active duty in 1947, he was hospitalized for pain 
in the chest along with difficulty in breathing, a sore throat, a 
cough with the production of yellow sputum, and chills.  After 
being hospitalized, an initial diagnosis of bronchial pneumonia 
of the left lower lobe was made.  Shortly thereafter, the 
diagnosis was modified to include acute abscess of the left lower 
lobe of the lung.  The Veteran remained in hospital until April 
1947.  Within one month, the Veteran was re-hospitalized for 
chronic bronchitis.  He was released from hospital in June 1947.  

In July 1947, because the Veteran did not show improvement, he 
was again hospitalized.  At that time, a diagnosis of chronic 
adhesive pleuritis of the left lung was made.  Doctors at the 
time concluded that this condition was secondary to 
nontuberculosis-type empyema.  Following this hospitalization, 
and because of the Veteran's repeated (and long-standing) lung 
problems, the service recommended that the Veteran be discharged 
from service.  Such a discharge occurred in August.  The medical 
records from that time in service reflect that the service 
department believed that the repeated lung difficulties existed 
prior to service and were not aggravated by said service.  

After the Veteran was discharged from service, he applied for VA 
compensation benefits.  The RO denied his application for 
benefits and he appealed to the Board.  The Board then issued a 
decision on the merits of the Veteran's claim in January 1949.  
The Board found that "an increase during service of lung 
pathology which may have occurred was due to the natural progress 
of the lung pathology clearly and unmistakably shown to have 
existed prior to active service."  The Board concluded that the 
evidence did not show that the pre-existing lung condition was 
aggravated by military service.  Hence, the claim was denied.  

Twenty-five months later, the Veteran returned to active duty 
where he remained until February 1953.  Prior to his induction, a 
physical exam was performed that produced the following 
diagnosis:  emphysematous changes in both lung fields with 
fibrosis, pleural thickening and flattening of the diaphragm, 
likely eh result of an empyema or lung abscess.  Despite his pre-
existing condition, the Veteran was allowed to enlist and he 
served honorably for two years.  During that two year period of 
time, he was hospitalized on two occasions for "acute" lung 
conditions.  

Once again, after the Veteran was discharged from service, he 
applied for VA compensation benefits for a lung disability.  And 
once again service connection for such a disability was denied by 
the RO.  The Veteran was notified of that action and he then 
appealed to the Board for review.  Subsequently, the Board issued 
a decision on the merits of the Veteran's claim in August 1955, 
which is final.  In that action, the Board found the following:

	. . . the Boards finds no adequate 
basis for a determination that congenital 
cyst of left lower lobe, with lobectomy; 
surgical scars, chest; bronchitis and 
pleuritis, were aggravated by the Veteran's 
Korean Conflict service.  The appeal is 
denied.  

The record reflects that after the Board denied the Veteran's 
claim in August 1955, the Veteran unsuccessfully sought to reopen 
his claim.  In March 2001, he filed another request to reopen his 
claim for benefits.  To support his petition to reopen his claim, 
the Veteran submitted VA medical treatment records.  The RO, 
after reviewing the claim, denied the Veteran's claim and he then 
appealed that denial.

Following the Veteran's submission of a notice of disagreement 
(NOD), the RO determined that additional medical information was 
needed with respect to the assertions made by the Veteran.  Thus, 
the Veteran was scheduled for and he participated in an extensive 
pulmonary examination.  The examiner provided an opinion and upon 
reviewing said opinion, the RO determined that additional 
information was needed and it requested an addendum from the 
medical doctor who performed the examination.  In essence, the 
medical doctor opined that while the Veteran was on active duty 
during his second enlistment, he acquired an infection which led 
to post-service lobectomy (and other residuals).  

This information was reviewed by the RO which, in turn, in a 
rating action issued August 2002, granted service connection for 
pleuritis, the residuals of abscess, and the residuals of a left 
lower lobectomy with resection of the left fourth rib.  A 30 
percent disability rating was assigned in accordance with the 
rating criteria found at Diagnostic Code 6844, effective March 2, 
2001 - the date that the RO received the Veteran's request to 
reopen his claim for benefits.  

The Veteran was notified of this grant of benefits.  In response 
to the notification, the Veteran submitted a statement in which 
he claimed that he believed that effective date of the award 
should have been in 1954.  He argued that since he applied for 
benefits in 1954 and because the grant of service connection was 
based on a medical condition he had suffered from since 1954, he 
believed that justice required that he be awarded "back pay" 
and the assignment of a 1954 effective date.  

The RO then denied the Veteran's request for an earlier effective 
date and the Veteran appealed to the Board for review.  In 
appealing to the Board, the Veteran averred that the RO had 
committed clear and unmistakable error when it denied the 
Veteran's claim in August 1955.  Prior to the claim being 
reviewed by the Board, the Veteran withdrew the other issue 
originally appealed - that involving the effective date that had 
been assigned (March 2, 2001).  Upon reviewing the evidence of 
record, the Board found that clear and unmistakable error was not 
committed by the Board in 1955 when it denied the Veteran's claim 
for benefits.  The Board concluded that the Board in 1955 
correctly applied the statutory and regulatory provisions extant 
at that time, and that the Board in 1955 had the correct facts 
before it when it made its decision.  The Board also noted that 
the Board in 1955 had a factual predicate before it when it made 
its original legal conclusion that a pre-existing lung disease 
did not increase in severity during service and that the 
disability was not aggravated by service.  This decision was 
issued in December 2003.  

After receiving notification of the Board's December 2003, the 
Veteran requested reconsideration by the Board of its decision.  
The Board subsequently denied the Veteran's motion for 
reconsideration.  The Board found that there was no obvious error 
of fact or law in the December 2003 decision.  As such, 
reconsideration was denied.  The Veteran did not appeal to the 
United States Court of Appeals for Veterans Claims (Court) for 
review of either the Board's December 2003 decision or the 
reconsideration letter decision of February 2004.  

Around the same time the Board was issuing its December 2003 
decision, the Veteran submitted a claim for an increased rating 
for his lung disability.  That claim was received on December 23, 
2003.  The RO reviewed the claims folder and then denied the 
Veteran's claim for an increased evaluation.  The RO found that 
the medical evidence did not support an increased evaluation 
because the symptoms produced by his service-connected lung 
disability did not meet the criteria for a higher rating under 
Diagnostic Code 6844.  He appealed that action.  

In February 2007 decision, the Board discussed not only the 
Veteran's claim involving an earlier effective date but also his 
increased rating claim.  The Board noted the then recently 
released case of Rudd v. Nicholson, 20 Vet. App. 296 (2006) and 
how it was not applicable to the case then before the Board.  It 
further went on to discuss the fact that service connection had 
been granted in the Veteran's case after new and material 
evidence was submitted sufficient to reopen his claim.  As such, 
per 38 C.F.R. § 3.400(b)(2) (2006), the only date that could have 
been assigned was the date that the RO received the claim.  As to 
his claim for an increased evaluation for his service-connected 
lung disability, the Board remanded the issue so that additional 
medical information could be obtained.  

In March 2007, the Veteran sat for a VA pulmonary examination.  A 
full review of the Veteran's claims folder, including his post-
service medical treatment records, was accomplished prior to the 
examination.  A pulmonary function test was performed - the 
results of which were attached to the examination write-up.  The 
claim was then returned to the Board for review.  

Subsequent to the return, the Board determined that the evidence 
supported the Veteran's claim for an increased evaluation.  As 
such, a 60 percent disability rating was awarded.  In making the 
grant, the Board used the following information to support its 
action:

A September 2003 pulmonary function test 
showed a forced expiratory volume in one 
second (FEV-1) of 56 percent predicted and 
a ratio of FEV-1 to forced vital capacity 
(FEV- 1/FVC) of 61 percent.  The Veteran's 
FEV-1 was improved to 62 percent predicted 
with the use of bronchodilators.  The 
diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO 
(SB)) was 51 percent predicted.  A March 
2006 pulmonary function test showed an FEV-
1 of 63 percent predicted and a FEV-1/FVC 
of 54 percent.  The DLCO (SB) was 77 
percent predicted.

In an August 2003 private medical report, 
the Veteran complained of becoming more and 
more dyspenic on exertion.  He reported 
being easily fatigued, weak, and short of 
breath.  He did not cough or bring up any 
sputum.  The physician noted that he 
thought the Veteran might be 30 percent 
disabled.  Examination revealed regular 
cardiac rhythm and no murmurs.  The Veteran 
appeared to be truly short of breath.  A 
pulmonary function test showed a FEV-1 of 
48 percent predicted and a FEV-1/FVC of 65 
percent.  The DLCO (SB) was 72 percent 
predicted.  The diagnostic impression was 
moderate obstructive impairment with an 
obstructive flow volume loop.

On VA examination in August 2003, the 
Veteran was in no acute distress but looked 
chronically ill.  He got short of breath 
easily on mild exertion or even while 
talking.  He reported never having used 
oxygen for treatment.  Examination revealed 
that breath sounds were decreased on the 
left side in comparison with the right side 
and mostly at its base.  A chest x-ray 
showed chronic stable changes.  A pulmonary 
function test showed a FEV-1 (pre-
bronchodilator) of 56 percent predicted and 
a FEV-1/FVC of 61 percent.  The examiner 
noted that these figures were compatible 
with a mild obstructive ventilatory defect.  
The DLCO (SB) had decreased from 69 percent 
predicted to 51 percent predicted.

On VA examination in March 2007, the 
Veteran showed signs of dyspnea on moderate 
exertion, but there was no cough.  A chest 
x-ray revealed no change or new infiltrates 
or effusions.  The Veteran's pulmonary 
function test showed a FEV-1 (pre-
bronchodilator) of 69 percent predicted and 
a FEV- 1/FVC of 55 percent.  The FEV-1 was 
64 percent predicted post-bronchodilator.  
The DLCO (SB) was 69 percent predicted.  
The examiner found moderate obstructive 
ventilatory defect which was not improved 
with bronchodilators and mildly impaired 
gas transfer.  He stated that a clinical 
response to bronchodilators might be seen 
in the absence of spirometric improvement.

Based upon the above findings, the Board 
finds that the Veteran's disability meets 
the criteria for a 60 percent disability 
rating, but does not meet the criteria for 
any higher rating.  The Veteran's most 
recent pulmonary function test shows a pre-
bronchodilator FEV-1 of 69 percent 
predicted, a post-bronchodilator FEV-1 of 
64 percent predicted, an FEV-1/FVC of 55 
percent, and a DLCO (SB) of 69 percent 
predicted.  A September 2003 pulmonary 
function test showed DLCO (SB) of 51 
percent predicted.  An August 2003 private 
pulmonary function test showed a FEV-1 of 
48 percent predicted.  An August 2003 VA 
examination found DLCO (SB) had decreased 
from 69 percent predicted to 51 percent 
predicted.  Several of these findings are 
in the 40 to 55 percent of predicted range 
and therefore warrant a 60 percent rating.

The claim was then returned to the RO to effectuate the Board's 
action.  This occurred in a rating action that was issued in 
October 2007.  The RO assigned a 60 percent rating for the 
service-connected lung disability and then determined that the 
effective date of such an award would be March 24, 2003.  This is 
the date that the RO received the Veteran's claim asking for an 
increased evaluation.  

The Veteran was then notified of the grant and he responded 
accordingly.  That is, the Veteran stated that while he agreed 
with the awarding of the 60 percent disability rating, he 
disagreed with the effective date that was assigned.  (The Board 
would note that the Veteran proffered this argument in a VA Form 
21-4138, Statement in Support of Claim, dated January 2007.)  He 
asserted that the effective date of the award should have been 
the day after he was discharged for the second time from the 
service, or February 18, 1953.  He further suggested that the 
actual grant of service connection for the lung condition should 
be extended back to February 18, 1953.  The RO then denied the 
Veteran's claim involving earlier effective date issues in a 
rating action that was issued in August 2008.  It is from this 
rating action that the current appeal arises therefrom.  

In making his appeal, the Veteran has not claimed per se that 
clear and unmistakable error was previously accomplished either 
in a Board decision or an RO action.  He has merely expressed 
disagreement with previous decisions that did not grant service 
connection or failed to assign an earlier effective date for the 
granting of service connection for a lung disability.  He also 
repeated previously submitted assertions, i.e., that the VA 
ignored evidence showing that he had a lung disability that was 
aggravated by his military service.  


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Because the application of the law to the undisputed facts is 
dispositive of the Veteran's appeal regarding the effective date 
of his service-connected lung disability, no discussion of VA's 
duties to notify and assist is necessary.  See Mason v. Principi, 
16 Vet. App. 129 (2002).  Further, as to his claim for an earlier 
effective date for a 60 percent rating for his lung disability, 
the United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further notice as 
to downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

As to VA's duty to assist, the Board thus finds that all 
pertinent treatment and examination records have been obtain and 
thus there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 
3.159 (2010), and that the Veteran will not be prejudiced by the 
Board's adjudication of his claim.

II.  Earlier Effective Date - Service Connection

The Veteran asserts that an effective date in 1953 should be 
assigned for the granting of service connection for pleuritis, 
the residuals of abscess, and the residuals of a left lower 
lobectomy with resection of the left fourth rib.  He believes 
that since the condition has been determined to be the result of 
an infection he experienced during his second period of 
enlistment, the effective date of the grant of benefits should be 
the day after he ended his enlistment, or February 18, 1953.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim to reopen 
after final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2010).  The effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence -- other than service department records -- following a 
final prior disallowance, is the date of receipt of the 
application to reopen or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.400(q)(1)(ii) (2010).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is generally not subject to 
revision except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  
Following receipt of a timely notice of disagreement, the RO is 
to issue a Statement of the Case.  38 C.F.R. § 19.26 (2010).  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement of 
the Case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2010).  Otherwise, the determination 
becomes final and is generally not subject to revision except on 
the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that once a rating decision that establishes an effective date 
becomes final, the only way that such a decision can be revised 
is if it contains clear and unmistakable error (CUE).  The Court 
noted that any other result would vitiate the rule of finality.  
In other words, the Court has found that there are no 
freestanding claims for an earlier effective date.  When such a 
freestanding claim for an earlier effective date is raised, the 
Court has held that such an appeal should be dismissed.

As the Veteran has done on numerous occasions in the past, the 
Veteran has raised the issue of an earlier effective date.  This 
occurred in late 2007, and was five years after the August 2002 
rating decision that granted service connection for a lung 
disability.  It is also approximately four years after the Board 
determined that clear and unmistakable error had not been 
committed when the Board originally denied service connection in 
1955.  And it was the same year that the Board denied the 
Veteran's claim for an earlier effective date in a decision 
issued in February 2007.  As the Veteran has not alleged clear 
and unmistakable error in any of the previous Board or RO 
decisions, including in the Board decision of February 2007 that 
denied the Veteran's claimed for an earlier effective date.  
Accordingly, the Veteran's claim for an effective date prior to 
March 2, 2001, for the grant of service connection must be 
dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(failure to timely appeal an original rating providing an 
effective date of an award renders the decision final as VA 
statutes and regulations do not provide for a "freestanding 
claim" for an earlier effective date to be raised at any time in 
the future.

To explain it in a different manner, because the proper effective 
date for an award based on a claim to reopen can be no earlier 
than the date on which that claim was received, 38 U.S.C.A. § 
5110(a) (West 2002), only a request for revision premised on 
clear and unmistakable error could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 
1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date of 
his claim to reopen, even with new evidence supporting an earlier 
disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
("When a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date of 
the claim to reopen."); see also Bingham v. Principi, 18 Vet. 
App. 470, 475 (2004).

In this instance, the Veteran has not claimed clear and 
unmistakable error.  Thus, the assigned effective date was the 
first possible date of the claim to reopen, March 2, 2001.  The 
claim is, therefore, dismissed.

The Board would add that even if the Court had not issued Rudd et 
al, the Veteran's claim would still fail.  As previously 
reported, the Board denied service connection for a lung 
disability in August 1955.  The Veteran did not request 
reconsideration of that action nor did he appeal to the 
appropriate federal court.  As such, that decision became final.  
On March 2, 2001, the Veteran's claim to "reopen" his request 
for service connection for a lung disability was received by the 
RO.  There is no indication that the Veteran filed a claim to 
reopen the claim for service connection prior to March 2, 2001.  
The claim was not received within one year of separation from 
service; therefore, the effective date is the date his claim to 
reopen was received by VA, which was March 2, 2001.  No document 
received subsequent to the Board's denial in August 1955 and 
prior to March 2001 may be construed as a claim for service 
connection or to reopen his claim.  Thus, the assignment of an 
effective date of March 2, 2001, for the granting of service 
connection for pleuritis, the residuals of abscess, and the 
residuals of a left lower lobectomy with resection of the left 
fourth rib in the August 2002 rating decision was proper.  

Because the Veteran did not file a notice of disagreement with 
respect to the Board's 1955 denial of his claim for service 
connection, that denial of his claim is final.  Thus, the date of 
the current claim to reopen the matter of service connection, 
which was filed on March 2, 2001, is the appropriate effective 
date for assignment for the grant of entitlement to service 
connection pursuant to 38 C.F.R. § 3.400 (2010), because that is 
the date of claim, even if later than the date entitlement arose.  
See 38 C.F.R. § 3.400 (2010).  Accordingly, assignment of an 
effective date earlier than March 2, 2001, is not warranted.

III.  Earlier Effective Date - Increased Evaluation

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if a claim is received 
within one year of such date.  Otherwise, the effective date is 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2010).  The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability rating; 
otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  
See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three 
possible dates may be assigned depending on the facts of a case:

(1)  if an increase in disability occurs 
after the claim is filed, the date that the 
increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2)  if an increase in disability precedes 
the claim by a year or less, the date that 
the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3)  if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2010).

The Board notes that a specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2010).  Any communication 
or action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal claim, 
if the formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will be 
considered filed as of the date of the receipt of the informal 
claim.  When a claim has been filed which meets the requirements 
of 38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2010).

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 (2010) will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal claim 
for compensation has been allowed, receipt of one of the 
following will be accepted as an informal claim for increased 
benefits:

(1)  Report of examination or 
hospitalization by VA or uniformed 
services.  The date of outpatient or 
hospital examination or date of admission 
to a VA or uniformed services hospital will 
be accepted as the date of receipt of a 
claim, only when such reports relate to 
examination or treatment of a disability 
for which service-connection has previously 
been established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.

(2)  Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the evidence 
furnished by or in behalf of the claimant 
is within the competence of the physician 
or layperson and shows the reasonable 
probability of entitlement to benefits.

In March 2003, the Veteran submitted a claim for an increased 
rating for his lung disability.  His VA medical treatment records 
were obtained and he had a VA pulmonary examination (including a 
pulmonary function test).  As also reported, following a review 
of the evidence, the RO granted a 60 percent evaluation based on 
the evidence of record.  The date of effective date was 
determined to be March 24, 2003, the date in which the RO 
received his increased rating claim.

When the RO originally assigned a 30 percent disability rating 
for the Veteran's lung disorder, via the rating action of August 
2002, it based that rating upon the results of a pulmonary 
function test of September 25, 2001.  In that test, it was shown 
that the Veteran had a forced vital capacity of 3.99 liters or 
89%; FEV1 was measured at 2.26 liters or 76%; FEV1/FVC equaled 
57%; and his maximum voluntary ventilation was measured to be 
60%.  Thus, in accordance with the rating criteria found at 
Diagnostic Code 6844, a 30 percent rating was awarded.

Diagnostic Code 6844 provides that post-surgical residuals of 
lobectomy will be rated under the general rating formula for 
restrictive lung diseases.  This formula provides the following 
criteria:

A 100 percent disability rating for 
findings that show FEV-1 less than 40 
percent of predicted value, or; the ratio 
of FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.

A 60 percent disability rating is assigned 
for FEV-1 of 40- to 55-percent predicted, 
or; FEV- 1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

A 30 percent disability rating is assigned 
for FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65-percent predicted.

A 10 percent disability rating is assigned 
for FEV-1 of 71- to 80-percent predicted, 
or; FEV- 1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted. 

Again, the RO assigned the 30 percent disability rating in an 
August 2002 rating action; it did so because the pulmonary 
function test results did not meet the rating criteria that would 
allow for the assignment of a rating in excess of 30 percent.  

Following that action, the Veteran responded in a letter to the 
RO.  In that letter, the Veteran expressed agreement with the 30 
percent rating that was assigned.  In other words, he did not 
submit a notice of disagreement.  In March 2003, the Veteran then 
submitted a statement indicating that his disability had become 
more disabling and, as such, he asked for a higher rating.  The 
RO denied his petition for a higher rating and he then appealed 
to the Board for review.

After the Board obtained additional medical evidence, including a 
pulumonary function test, it granted the Veteran's request for 
increased benefits.  It did so via a Board Decision that was 
issued on September 27, 2007.  The Veteran was then notified of 
that decision and the RO's rating action that effectuated the 
Board's decision.  Following said notification, the Veteran 
submitted a notice of disagreement (NOD).  The Veteran did not 
disagree with the rating that had been assigned; instead, he 
disagreed with the effective date - that of March 24, 2003 - that 
had been used.  He contended that the 60 percent rating should 
have been effective from the date he was discharged from his 
second period of service (circa 1953).  He did not aver that the 
Board's Decision of September 2007 was clearly and unmistakably 
erroneous.  He did not claim that the rating action of October 
26, 2007, which implemented the Board's action, was clearly and 
unmistakably erroneous - he simply argued that the award should 
be back-dated to 1953.  

To report it in a different manner, the Veteran basically asked 
for this Board ignore the Board's Decision of August 4, 1955, 
that denied entitlement to service connection for a lung 
disability, to ignore the preclusive effect of the Board's 
Decision of December 1, 2003, that found that clear and 
unmistakable error had not been committed in the August 1955 
Board Decision, and to ignore the preclusive effect of the RO's 
rating decision of August 7, 2002, that granted service 
connection and assigned an effective date for that grant.  He 
asked this Board to do all of this even though he did not claim 
that clear and unmistakable error had been committed in any of 
the actions.

From the time that the RO issued the decision that granted him a 
30 percent disability rating and the Veteran's claim for an 
increased evaluation, another pulmonary function test was not 
accomplished.  Thus, there is no clinical evidence that from the 
effective date of the 30 percent disability rating, March 2, 
2001, to the Veteran's claim for an increased rating, March 24, 
2003, that the Veteran's pulmonary function test results were so 
severe that he would qualify for a disability rating in excess of 
30 percent.  Moreover, the record reveals that during this same 
time an informal claim for benefits was not submitted by the 
Veteran.  

As noted above, the Veteran did not submit a request for an 
increased evaluation until March 24, 2003.  Prior to that date, 
an informal claim had not been presented.  Moreover, the August 
2003 pulmonary function test, it was not factually ascertainable 
that an increase in disability had occurred.  38 C.F.R. § 
3.400(o)(2).  It is not factually ascertainable that within the 
previous year the Veteran's lung disability exhibited symptoms 
and manifestations that would allow for a disability rating in 
excess of 30 percent to be assigned.  Because the facts of the 
case establish that the service member did not file a claim for 
an increased rating any earlier than March 24, 2003, the earliest 
possible date in which he could conceivably be awarded a 
disability rating in excess of 30 percent is one year prior to 
the date of his claim (i.e., March 23, 2002) if the evidence 
establishes that it was factually ascertainable that his service-
connected disability had increased in severity during that time.  
As explained above, the record does not contain a finding or an 
opinion by a physician or by a medical technician that would 
suggest that the pulmonary function test results qualified him 
for a higher evaluation prior to his March 2003 claim for an 
increase rating.  The Board finds, therefore, that an assignment 
of an effective date of March 24, 2003, but not earlier, for the 
assignment of a disability evaluation of 60 percent for a lung 
disability is warranted.  Moreover, entitlement to an earlier 
effective date has not established.  38 C.F.R. § 3.400(o)(2) 
(2010). 

Although it is sympathetic to the Veteran's claim, the Board is 
without authority to grant the claim on an equitable basis and 
instead is constrained to follow the specific provisions of law.  
See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  Thus, the Veteran's claim is denied.


ORDER

An appeal for revision or reversal of an August 2002 rating 
decision that granted service connection for pleuritis, the 
residuals of abscess, and the residuals of a left lower lobectomy 
with resection of the left fourth rib and assigned an effective 
date of March 2, 2001, is dismissed without prejudice to re-
filing.

Entitlement to an effective date earlier than March 24, 2003, for 
the assignment of a 60 percent disability evaluation for 
pleuritis, the residuals of abscess, and the residuals of a left 
lower lobectomy with resection of the left fourth rib, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


